Case 8:19-cv-00423-WFJ-SPF Document 102-1 Filed 01/28/20 Page 1 of 2 PageID 1035



                                    UNITED STATES DISTRICT COURT
                                  FOR THE MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION

     CHRISTOPHER MARK PARIS, and                                             Case No. 8:19-cv-00423
     OXEBRIDGE QUALITY RESOURCES
      INTERNATIONAL, LLC                                                     Judge William F. Jung
                                                                             Magistrate Judge Sean P. Flynn
      Plaintiffs

      v.

     GUBERMAN PMC, a Connecticut
     Corporation, DARYL GUBERMAN,
     an Individual, DONALD LABELLE,
     an Individual

      Defendants

                                                      /

                                  DECLARATION OF GLEN H. SHRAYER, ESQ.

               I, GLEN H. SHRAYER, am over eighteen years of age and of sound state and mind, declare the
                   following facts under penalty of perjury.

            1. I represent Plaintiffs Oxebridge Quality Resources and Chris Paris.

            2. I am an attorney, licensed to practice law in Florida, Massachusetts, and New York.

            3. I have been licensed in Florida since 2008.

            4. My hourly charge is $350 an hour.

            5. Three hours were spent drafting the Motion for Order to Show Cause Against the Defendants
               (Doc. 87).

            6. Two hours were expended travelling from Fort Lauderdale, Florida to Tampa, Florida on
               January 27, 2020 to attend the court ordered mediation1.

            7. Two hours were expended travelling from Tampa, Florida to Fort Lauderdale, Florida on
               January 28, 20202.

            8. One and a half hours were spent travelling to and from the mediation, and attending the
               mediation for an hour, which the Defendants failed to attend.

            9. $900 in mediation fees were incurred by the Plaintiffs, of which the Defendants are responsible

 1
     Actual travel time was approximately four hours, including time to and from the airport and waiting for flight.
 2
     Actual travel time was approximately four hours, including time to and from the airport and waiting for flight.
Case 8:19-cv-00423-WFJ-SPF Document 102-1 Filed 01/28/20 Page 2 of 2 PageID 1036



           for $600.

       10. Two hours were spent preparing for, travelling to, and attending the Order to Show Cause
           Hearing on January 28, 2020.

       11. $174.98 was the hotel charge for one night at the Hilton Downtown Tampa on January 27, 2020
           for the undersigned.


       12. $349.96 is the fee for two nights at the Hilton for Christopher Paris.


       13. $60 in Uber/Lyft fees for Glen Shrayer to and from airport. $58 for Chris Paris.


       14. $875.20 in roundtrip airfare for Chris Paris to hearing/mediation.

       15. $304.36 in roundrip airfare for Glen Shrayer to attend hearing/mediation.


       16. Two- and three-quarter hours were spent preparing this Motion.


       17. Accordingly, Plaintiffs request to be awarded $4,637.50 in legal fees and travel time for 13.25
           hours at $350 an hour and that $2,422.50 in associated costs and expenses are awarded. In total,
           Plaintiffs request $7,060.00 from the Defendants jointly and severally.


       18. Plaintiffs also request that the Defendants each are fined daily $500 and that arrest warrants are
           issued for Guberman and Labelle.

             This statement is true and is signed under the penalty of perjury, this 28th day of
             January 28, 2020.


             /S/ Glen H. Shrayer


             Glen H. Shrayer, Esq.
